
	
		II
		112th CONGRESS
		2d Session
		S. 3626
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2012
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide financing assistance for qualified water
		  infrastructure projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Infrastructure Finance and
			 Innovation Act of 2012.
		2.FindingsCongress finds that—
			(1)it is in the national interest to encourage
			 the timely and cost-effective rehabilitation and replacement of aging water and
			 sewer infrastructure and to support investments in innovative, cost-effective,
			 and sustainable infrastructure approaches to protect public health and clean
			 water;
			(2)the Environmental
			 Protection Agency reports that, in the 20-year period following the date of
			 enactment of this Act—
				(A)$334,800,000,000
			 is needed to invest in infrastructure improvements to ensure the provision of
			 safe water; and
				(B)$298,100,000,000
			 is needed for publicly owned wastewater systems-related infrastructure;
				(3)customer rates and
			 local charges are and will remain the primary means of paying for water service
			 and infrastructure in the United States;
			(4)the municipal bond
			 market and State revolving fund programs are the primary long-term means for
			 financing water infrastructure projects, but upfront investment needs are too
			 high to be met with those traditional means alone;
			(5)financing
			 constraints make it particularly difficult for State revolving funds to support
			 large water infrastructure projects of regional and national
			 significance;
			(6)the growing
			 funding gap demonstrates the need to invest in innovative and cost-effective
			 approaches such as green infrastructure, water efficiency, and source water
			 protection to obtain the greatest environmental and public health benefits per
			 dollar invested;
			(7)this Act will
			 substantially benefit the drinking water and wastewater systems of the United
			 States by—
				(A)addressing the gap in funding for large,
			 regionally and nationally significant projects by making available direct loans
			 and loan guarantees to reduce borrowing costs and accelerate water
			 infrastructure investment;
				(B)enhancing the
			 capacity of State revolving fund programs to assist other projects; and
				(C)promoting clean
			 and safe water through compliance with the Federal Water Pollution Control Act (33 U.S.C.
			 1251 et seq.) and the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
				(8)since the historical default rate on water
			 and sewer bonds is 0.04 percent, the risk of default on Federal assistance
			 provided under this Act is minimal;
			(9)keeping the risk of default on water and
			 sewer bonds low requires the alignment of infrastructure investment with
			 environmental sustainability; and
			(10)because loans,
			 loan guarantees, and other credit instruments only incur long-term costs if
			 subsidized or in the event of default, this Act can help to meet the water
			 infrastructure needs of the United States at minimal long-term cost to the
			 Federal Government.
			3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)BorrowerThe term borrower means an
			 eligible entity that owes payments of interest or principal on a credit
			 instrument.
			(3)Community water
			 systemThe term community water system has the
			 meaning given the term in section 1401 of the Safe Drinking Water Act (42
			 U.S.C. 300f).
			(4)Cost of a direct
			 loan; cost of a loan guaranteeThe terms cost of a direct
			 loan and cost of a loan guarantee mean the cost of a
			 direct loan and cost of a loan guarantee, respectively,
			 as those terms are used in section 502 of the Federal Credit Reform Act of 1990
			 (2 U.S.C. 661a).
			(5)Credit
			 instrumentThe term
			 credit instrument means—
				(A)a direct loan made under this Act;
			 or
				(B)a loan or other debt obligation that is
			 subject to a loan guarantee under this Act.
				(6)Direct
			 loan
				(A)In
			 generalThe term direct loan has the meaning given
			 the term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
				(B)InclusionsThe term direct loan includes
			 the purchase of a bond by the Federal Government.
				(7)Eligible
			 entity
				(A)In
			 generalThe term eligible entity means—
					(i)an entity (other
			 than a State or local agency with jurisdiction over highways or roads) that
			 owns or operates a treatment works that serves the general public, including a
			 municipal or regional separate storm sewer system management agency;
					(ii)an entity that owns or operates a community
			 water system;
					(iii)1 or more
			 entities described in clauses (i) and (ii) that are cooperating on an eligible
			 project;
					(iv)for an eligible project described in
			 paragraph (8)(B), a State infrastructure financing authority;
					(v)any
			 entity eligible to receive a loan or loan guarantee under a State water
			 pollution control revolving fund established under title VI of the Federal
			 Water Pollution Control Act (33 U.S.C. 1381 et seq.); and
					(vi)any entity
			 eligible to receive a loan or loan guarantee under a State drinking water
			 revolving loan fund established under section 1452 of the Safe Drinking Water
			 Act (42 U.S.C. 300j–12).
					(B)InclusionsThe term eligible entity
			 includes a public-private partnership, except that only the public entity-owned
			 or investor-owned utility shall receive assistance under this Act, not the
			 private financing or development partner.
				(8)Eligible
			 projectThe term eligible project means—
				(A)a capital project—
					(i)to construct, replace, or rehabilitate a
			 treatment works or a community water system;
					(ii)to reduce the energy consumption needs of a
			 treatment works or a community water system, including the implementation of
			 energy efficient or renewable generation technologies;
					(iii)to increase water efficiency, reduce the
			 demand for water, or reduce the demand for treatment works or community water
			 system capacity;
					(iv)to manage or control stormwater;
					(v)to
			 reuse municipal wastewater or stormwater;
					(vi)for
			 the consolidation of 2 or more treatment works or community water
			 systems;
					(vii)to increase
			 drinking water source protection for surface and groundwater sources;
					(viii)for
			 construction activities involving—
						(I)the repair,
			 replacement, or upgrading of a treatment works or sewage collection system in a
			 community that exists on the date of enactment of this Act to address an
			 adverse environmental condition existing on that date of enactment;
						(II)the construction
			 of an advanced decentralized wastewater treatment system, including planning,
			 design, associated preconstruction planning activities (as defined in section
			 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)); and
						(III)implementation
			 measures to control, manage, reduce, treat, infiltrate, or reuse municipal
			 stormwater, the primary purpose of which is the protection, preservation, or
			 enhancement of water quality to support public purposes (including
			 decentralized or distributed stormwater controls, low-impact development
			 technologies and nonstructural approaches, stream buffers, and wetlands
			 restoration and enhancement, the procurement and use of equipment to support
			 minimum measures, such as street sweeping and storm drain system cleaning, and
			 acquisition of other land and interests in land to meet the needs of existing
			 development that are necessary for those activities and measures);
						(ix)to
			 implement a management program established under section 319 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1329);
					(x)to
			 develop and implement a conservation and management plan under section 320 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1330);
					(xi)to
			 increase the security of wastewater treatment works or a community water system
			 (excluding any expenditure for operations or maintenance);
					(xii)to carry out
			 water conservation or efficiency projects, the primary purpose of which is the
			 protection, preservation, or enhancement of water quality to support public
			 purposes;
					(xiii)to implement
			 measures to integrate water resource management planning and
			 implementation;
					(xiv)to carry out
			 water, rainwater, and wastewater reuse, reclamation, recycling, and rainwater
			 harvesting projects, the primary purpose of which is the protection,
			 preservation, or enhancement of water quality to support public purposes;
			 and
					(xv)for capital
			 costs associated with monitoring equipment for combined or sanitary sewer
			 overflows;
					(B)a non-capital
			 project that is—
					(i)associated with a
			 capital project; and
					(ii)the aim of which
			 is to promote the use of environmentally sustainable proj­ects, including
			 utility-backed storm­water and water efficiency retrofit programs; and
					(C)2 or more projects described in
			 subparagraph (A) that are combined to receive a single direct loan or loan
			 guarantee.
				(9)Loan
			 guaranteeThe term loan
			 guarantee has the meaning given the term in section 502 of the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661a).
			(10)State
			 infrastructure financing authorityThe term State infrastructure
			 financing authority means the State entity established or designated by
			 the Governor of a State to receive a capitalization grant provided under, or to
			 otherwise carry out the requirements of, title VI of the Federal Water
			 Pollution Control Act (33 U.S.C. 1381 et seq.) or section 1452 of the Safe
			 Drinking Water Act (42 U.S.C. 300j–12).
			(11)Treatment
			 worksThe term
			 treatment works has the meaning given the term in section 212 of
			 Federal Water Pollution Control Act (33 U.S.C. 1292).
			4.EstablishmentThe Administrator may make a direct loan,
			 including a subordinated loan, or a loan guarantee to an eligible entity to
			 carry out activities for an eligible project in accordance with this
			 Act.
		5.Applications
			(a)In
			 generalAs a condition of
			 receiving assistance under this Act, an eligible entity shall submit to the
			 Administrator an application at such time, in such manner, and containing such
			 information as the Administrator may require.
			(b)Combined
			 projectsIn the case of an
			 eligible project described in section 3(8)(C), the Administrator shall require
			 from the eligible entity a single application for the group of projects.
			6.Use of
			 assistanceAn eligible entity
			 shall only use amounts received under this Act for eligible projects—
			(1)to carry
			 out—
				(A)development phase
			 activities, including planning, feasibility analysis, revenue forecasting,
			 environmental review, permitting, and other preconstruction engineering and
			 design work;
				(B)construction,
			 reconstruction, rehabilitation, and replacement activities necessary for the
			 project; and
				(C)environmental
			 mitigation and construction contingencies;
				(2)to acquire real
			 property (including interests in real property) and equipment;
			(3)to provide for any
			 funding mechanisms necessary to meet market or affordability requirements,
			 reasonably required reserve funds, capitalized interest issuance expenses, and
			 other carrying costs during construction of the project; and
			(4)to refinance
			 interim construction financing, long-term project obligations, or direct loans
			 or loan guarantees made under this Act.
			7.Selection among
			 eligible projects
			(a)In
			 generalThe Administrator shall select eligible projects to
			 receive assistance under this Act based on—
				(1)the significance
			 of the infrastructure needs addressed by the project, including the economic,
			 environmental, and public health benefits of the project;
				(2)the
			 creditworthiness of the project under consideration, including the terms,
			 conditions, financial structure, and security features making up the proposed
			 financing, and the financial assumptions upon which the project is
			 based;
				(3)the need for
			 Federal assistance, including the likelihood that the provision of assistance
			 by the Administrator under this Act will cause the project to proceed more
			 promptly and with lower costs for financing than would be the case without the
			 assistance;
				(4)the degree to
			 which the project financing plan includes public or private financing in
			 addition to assistance under this Act;
				(5)the cost of the
			 direct loan or loan guarantee to the Federal Government for the project;
				(6)the extent to which the project is
			 nationally or regionally significant;
				(7)whether the
			 project, to the maximum extent practicable, incorporates environmentally
			 sustainable approaches, including conservation, efficiency, reuse, source water
			 protection, energy efficiency, green infrastructure, and other innovative
			 techniques;
				(8)whether the
			 project is consistent with—
					(A)the State
			 priority system established pursuant to section 603(g) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1383(g)); and
					(B)the types of
			 projects described in section 1452(b)(3) of the Safe Drinking Water Act (42
			 U.S.C. 300j– 12(b)(3)); and
					(9)the priority system established under
			 subsection (b).
				(b)Priority
			 systemThe Administrator shall establish a priority system that
			 gives greater weight to an application for an eligible project that
			 includes—
				(1)an inventory of
			 the assets of the treatment works or community water system, including a
			 description of the condition of those assets;
				(2)a schedule for
			 replacement of the assets of the treatment works or community water
			 system;
				(3)a financing plan
			 that factors in all lifecycle costs and describes the sources of revenue from
			 ratepayers, grants, bonds, loans, and other sources designated to meet those
			 lifecycle costs;
				(4)a description of
			 any options for restructuring the treatment works or community water
			 system;
				(5)any new models or
			 techniques, other than a traditional wastewater model, to treat or minimize
			 sewage or urban stormwater discharges using—
					(A)decentralized or
			 distributed stormwater controls;
					(B)advanced
			 decentralized wastewater treatment;
					(C)low-impact
			 development technologies and nonstructural approaches;
					(D)stream
			 buffers;
					(E)wetland
			 restoration and enhancement;
					(F)actions to
			 minimize the quantity of and direct connections to impervious surfaces;
					(G)soil and
			 vegetation or other permeable materials; or
					(H)actions that
			 increase efficient water use, water conservation, or water or wastewater reuse,
			 including rainwater harvesting;
					(6)to the maximum
			 extent practicable, the use of water efficiency and conservation techniques to
			 generate cost-effective sources of new water supply; and
				(7)a demonstration
			 of consistency with State, regional, and municipal watershed plans, water
			 conservation and efficiency plans, or integrated water resource management
			 plans.
				(c)Special rule for
			 combined projectsFor an
			 eligible project described in section 3(8)(C), the Administrator shall consider
			 only the criteria described in paragraphs (1), (2), (3), and (5) of subsection
			 (a).
			(d)Reasonable
			 assurance of paymentThe Administrator may select an eligible
			 project for assistance only if the Administrator finds that there is a
			 reasonable assurance that all payments will be made on the credit
			 instrument.
			8.Credit
			 evaluation
			(a)In
			 generalThe Administrator shall develop and implement a credit
			 evaluation process before providing any assistance under this Act.
			(b)Preliminary
			 rating opinion letterFor purposes of determining
			 creditworthiness under section 7(a)(2), the Administrator may—
				(1)require an
			 eligible entity to provide a preliminary rating opinion letter from at least 1
			 rating agency; or
				(2)use an
			 alternative (including an internal) credit rating process.
				(c)Rule for certain
			 combined projectsFor an
			 eligible project described in section 3(8)(C) for which a State infrastructure
			 financing authority is the eligible entity, in addition to the creditworthiness
			 consideration under section 7(a)(2), the Administrator shall evaluate the
			 creditworthiness of each entity represented by the State infrastructure
			 financing authority that will be carrying out any eligible project described in
			 section 3(8)(A) that will be a part of the eligible project.
			9.Terms and
			 conditions
			(a)In
			 generalEach direct loan and
			 loan guarantee made under this Act shall be on such terms and conditions and
			 contain such covenants, representations, warranties, and requirements
			 (including requirements for audits) as the Administrator may prescribe.
			(b)Interest
			 rate
				(1)In
			 generalThe interest rate
			 applicable to a direct loan shall be the rate that is set by reference to a
			 benchmark interest rate on marketable Treasury securities with a similar
			 maturity to that direct loan, as of the date of issuance of the direct
			 loan.
				(2)Higher interest
			 ratesThe Administrator may charge a higher interest rate on a
			 direct loan if the Administrator determines that the risk profile of the
			 eligible project indicates a higher interest rate is necessary to protect the
			 interests of the United States.
				(c)Term of
			 loanThe Administrator may provide assistance under this Act only
			 with respect to a credit instrument the final maturity date of which is not
			 later than 35 years after the date on which funds are disbursed.
			(d)Security
			 featuresThe Administrator shall require a borrower receiving
			 assistance under this Act to use a rate covenant, coverage requirement, or
			 similar security feature supporting the project obligations to ensure
			 repayment.
			(e)Direct loan
			 repayments
				(1)ScheduleThe
			 Administrator shall establish a repayment schedule for each direct loan under
			 this Act based on the projected cash flow from project repayment
			 sources.
				(2)CommencementScheduled repayments of principal or
			 interest on a direct loan made under this Act shall commence not later than 5
			 years after the date of substantial completion of the project, as determined by
			 the Administrator in a manner set forth at the time the direct loan is
			 made.
				(3)Deferral of
			 payments
					(A)In
			 generalIf the Administrator
			 determines that a borrower lacks the resources to make scheduled payments on a
			 direct loan made under this Act based on circumstances not foreseeable at the
			 time the direct loan is made, the Administrator may allow for the deferral of
			 the payments.
					(B)InterestsAny payment deferred under subparagraph (A)
			 shall—
						(i)continue to accrue interest until fully
			 repaid; and
						(ii)be
			 scheduled to be amortized over the remaining term of the direct loan.
						(C)CriteriaAny payment deferral under subparagraph (A)
			 shall be contingent on the project meeting criteria established by the
			 Administrator, which shall include standards for reasonable assurance of
			 repayment.
					(4)PrepaymentPayments on the direct loan may be made in
			 advance with no penalty.
				(f)Special rules
			 for loan guarantees
				(1)TermsThe
			 terms of a credit instrument that is the subject of a loan guarantee under this
			 Act shall be consistent with the terms set forth in this Act for a direct loan,
			 except that the interest rate and any prepayment features on the credit
			 instrument shall be negotiated between the borrower and the lender, with the
			 approval of the Administrator.
				(2)Interest
			 rateThe Administrator may make a loan guarantee under this Act
			 only if the Administrator determines that the interest rate on the credit
			 instrument that is subject to the loan guarantee is appropriate, taking into
			 account the prevailing rate of interest in the private sector for similar
			 obligations.
				(3)Eligible
			 lenderThe Administrator may
			 not make a loan guarantee under this Act unless the lender of the loan or
			 purchaser of the debt security that will be the subject of the loan guarantee
			 is a non-Federal, qualified institutional buyer (as defined in section
			 230.144A(a) of title 17, Code of Federal Regulations (or successor
			 regulation)), including—
					(A)a qualified retirement plan (as defined in
			 section 4974(c) of the Internal Revenue Code of 1986) that is a non-Federal
			 qualified institutional buyer; and
					(B)a governmental plan (as defined in section
			 414(d) of the Internal Revenue Code of 1986) that is a non-Federal qualified
			 institutional buyer.
					(4)Adequate
			 servicing provisions requiredNo loan guarantee may be made under this
			 Act for a loan unless the Administrator determines that the lender with respect
			 to the loan is responsible and that adequate servicing provisions have been
			 made for the loan that is the subject of the loan guarantee that are reasonable
			 and protect the financial interest of the United States.
				10.Program
			 administration
			(a)In
			 generalThe Administrator
			 shall establish a uniform system to service each direct loan and loan guarantee
			 made under this Act.
			(b)Assistance from
			 expert firmsThe
			 Administrator may retain the services of expert firms, including counsel, in
			 the field of municipal and project finance to assist in the underwriting and
			 servicing of a direct loan or loan guarantee made under this Act.
			(c)Fees for
			 administrative expenses
				(1)In
			 generalIn providing
			 assistance under this Act, the Administrator may—
					(A)collect fees for administrative expenses,
			 including premiums for loan guarantees, at a level that is sufficient to cover
			 the costs of services of expert firms and all or a portion of the costs to the
			 Federal Government of servicing the direct loans and loan guarantees made under
			 this Act; and
					(B)as provided in advance in appropriations
			 acts, use the amounts described in subparagraph (A) to cover the expenses
			 described in that subparagraph.
					(2)Level of
			 feesThe Administrator shall
			 set the fees described in paragraph (1) at a level that will minimize the cost
			 to the Federal Government and maximize the assistance that can be provided
			 under this Act, while providing competitive credit terms to eligible projects,
			 in order to reduce borrowing costs and accelerate water infrastructure
			 investment.
				11.Technical
			 assistanceThe Administrator
			 may use amounts made available to carry out this Act to provide technical
			 assistance to applicants and prospective applicants in creating financing
			 packages that leverage a mix of public and private funding sources.
		12.Restrictions
			(a)Assistance
			 thresholdThe Administrator may provide assistance under this Act
			 only with respect to a credit instrument in an amount of not less than
			 $20,000,000.
			(b)RefinancingThe
			 Administrator shall make available to eligible entities for refinancing
			 activities described in section 6(4) not more than 15 percent of the total
			 amounts made available to carry out this Act.
			13.Prevailing
			 wages
			(a)In
			 generalNotwithstanding any other provision of law and in a
			 manner consistent with other provisions in this Act, all laborers and mechanics
			 employed by contractors and subcontractors on projects funded directly by, or
			 assisted in whole or in part by and through, the Federal Government pursuant to
			 this Act shall be paid wages at rates not less than those prevailing on
			 projects of a character similar in the locality as determined by the Secretary
			 of Labor in accordance with subchapter IV of chapter 31 of title 40, United
			 States Code.
			(b)AdministrationWith
			 respect to the labor standards specified in this section, the Secretary of
			 Labor shall have the authority and functions set forth in Reorganization Plan
			 Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title
			 40, United States Code.
			14.Use of American
			 iron, steel, and manufactured goods
			(a)In
			 generalExcept as provided in subsection (b), none of the amounts
			 made available under this Act may be used for a project for the construction,
			 alteration, maintenance, or repair of a public building or public work unless
			 all of the iron, steel, and manufactured goods used in the project are produced
			 in the United States.
			(b)ExceptionSubsection
			 (a) shall not apply in any case or category of cases in which the head of the
			 Federal department or agency involved finds that—
				(1)applying
			 subsection (a) would be inconsistent with the public interest;
				(2)iron, steel, and
			 the relevant manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory quality;
			 or
				(3)inclusion of
			 iron, steel, and manufactured goods produced in the United States will increase
			 the cost of the overall project by more than 25 percent.
				(c)Public
			 noticeIf the head of a Federal department or agency determines
			 that it is necessary to waive the application of subsection (a) based on a
			 finding under subsection (b), the head of the department or agency shall
			 publish in the Federal Register a detailed written justification as to why the
			 provision is being waived.
			(d)International
			 agreementsThis section shall be applied in a manner consistent
			 with United States obligations under international agreements.
			15.Funding
			(a)Authorization of
			 appropriations
				(1)Direct loans and
			 loan guaranteesThere is authorized to be appropriated for the
			 cost of providing direct loans and loan guarantees under this Act such sums as
			 are necessary.
				(2)Administrative
			 expenses
					(A)In
			 generalThere is authorized to be appropriated for administrative
			 expenses under this Act an amount equal to the amount of fees collected under
			 section 10(c).
					(B)Additional
			 authorization of appropriationsIn addition to amounts authorized
			 to be appropriated under subparagraph (A), there are authorized to be
			 appropriated for administrative expenses under this Act such sums as are
			 necessary.
					(b)Payment of
			 subsidy costA borrower may pay for the cost of a direct loan or
			 loan guarantee under this Act, along with the appropriate amount of related
			 administrative expenses, with payment the Administrator may use, as provided in
			 advance in appropriations Acts, instead of using amounts authorized under
			 subsection (a), to make a direct loan or loan guarantee to the borrower.
			
